PER CURIAM:
Richard I. Krodel appeals from a judgment of the district court in favor of the defendants and denying appellant’s motion for a new trial.
Krodel seeks damages allegedly suffered by reason of fraud and deceit of the defendants in inducing him to purchase and operate under a franchise from Magic Fingers, Inc., a manufacturer and distributor of a bed vibrator with attached vending device. The case was tried by the district court without a jury, and at the conclusion of Krodel’s evidence the court found against Krodel and in favor of the defendants on the ground that Krodel had failed to carry his burden of proof of the alleged fraud and deceit. The court announced from the bench its findings of fact and conclusions of law.
We have carefully considered the record, briefs and oral argument and find no reversible error.
Affirmed.